OFFICE     OF    ‘WE   ATTORNEY       GENKRAL   OF TEXAS
                                   AUSTIN




H6norablr @war&e 8. &heppad
Uomptroller of Publie -hooountr
AWin,  Tour
Dear Blrr




            This will     a                             your letter   of
Itovaaber
       2, 1.942,
               e$




     t&o bank on whleh aho ohwk             rre 4mw~           l
    4 r a ft to   M id   80tM t   depo8ltor      but beiord, the
    draft   WM paid, the bank OE WYSoh the ehwk w
                                   i’
    &own    010664 1tr do6mir
    Hoaorablo tior(a X. Shoppar - WC.      2.


              "we al*0 8811 tow lttoatIoa to opInIoa 0.2689,
         wIt8an by fUd6. oar 8poor on MOTubU 19, 1940.
               "Pleeble rdrI8r me rhothor or not your opinion
         8upor8ador tud&o hToKIa8ey'eopinlon, and applier to
         rd valor08 t8x pay&oats, 88 ~11 aa oae peraaat mo-
         tar t&i014 tax paynatr.

              8Lna8muoham Judge YoKla8a~t8   oplnlon lpooifl-
         lally roiurad  to l ban)c tailbe,, wo rhall amk thab
         you 8drl80 ~8 whothe or not the Tu ~88orsor-ool-
         lootor ha8 Oho authorltr to report the Nate and
         ooanty ad valora taxer d~llnqaent In a oaae whom
         h elooeptr a ohook In aymmt of tho taxo8, and tho
         ohosk In rotmnod unpaPd.”

                                    or notour
              You iirrt a8k rhotiiesr         Opinion No, O-l,7c715,       a
    eopr of whloh LOU onolorbdtrlthyour lettu, hold8 oantrar
    the opfnion of forau Aamimtant     Attorne Oonual P. 0. MOFL&,
    dlrootod to tou undot dato of January 1i , 1932, a oopy oi whloh
    18 al80 onolosed rlth your letter. You also enolose a copy of
    tho opinion or the Attorney    Denezal written by haerlatantAttor-
    nay @onoral 0010 8pou to you under date of 8oteubez 19, 194.0.
I
                 i&l10 thorn Woo oplnlonr are on a related      eubjeot,
    they are dlrtinguirhab,e, upon tho faotr     proeontod, and not In
    oonfllet, a8 wo shall mosontl7 point out. All of thmm opin-
    Ion8 exprorr    the OQPPO I oonol~810~~ nuatalnod by anpls author-
    IQ,  that tho Tax Ooll lotor I8 not authorlred to looqit any-
    thin8 in papont lnd d dohargo of tam8             tho 8tate   and
    lounty oxoopt oamh. A tatin T. Fox, 18.          2d) 601;   ~1gur.m
    T. atut., 93 8. w. 4l2; ward T* Marion 00.       2 8. w. 557.63
    a. 1. 135; Miller t. a iato, 53 8. w. (2d) $901 Solrron t*
    State, 51 8. .W. (2dl 7)).
               It 18, of oourro, oouunonknorlodgo and praotioo   that
    a torr  rubrtantlal portion of rtato and oounty ad valorefa
    $uo8, 8(1roll am othu tuo8, uo paid to the Tu Collootor
    by #hook,  but tho oamwa prrobloo of the Tax Oollootor in thur
    looop$lng ohook8~vhllo not lllofsalam botwo- him ~JUItho
    tax papr, ln aho 8~80 it lr rpeoif~oallr    ooadcanod   by stat-
    uto, 18 awrrthalarr uaauth~rltod. Until the ohook i8 paid,
    It urouatr~~toaothlag aora than a personal ad prlT8te lrrwo-
    wab botwwn the 9ax Qollootor and tu paya ior      the ooawn-
    lonooand looomodation of tho latter.
Eonarablo Ooorgo Il. u&oppaA       - ?a60 3,



            What    W8 the di#tiIl&#hablB fOat9rU of thorn0
t&U     Opfnbli8? fn the OpfIdOa ot 8uQ0 T. 0. M6EtlhBOl Of
thIa doputaont of data ianuary      16,  1932, dlroated to you,
thm #tat0 and ooanty ad mlOrW turn wro not in fro:)
lo&ally          ior tho ObtiOOB rumon that   tho ollaaland eon-
rontlon                 raotIo@m rorortedto bt the Oollootor and
the  %ax payor for    ? he oollootlon of tho ohook auu    rwohod
th0 #tag0 of i$aal paymont to tho Collootor, tho draw.0 bank
harlnq booomo lnrolvtentbefore the ohook oloarod. In briot,
the tiro# ‘core not afd, hanoo booaao dollnquontj and having
beoom8 doliaqumt, #F U&B th0 duty oi tho           Collootor undu
th0 p~OTi#fOAB Of kTtiOl0 1x1, SOOtfOt 55, 7 Oa#tftUtiOn      and
i&tiOlrB 7260, 7263 and 7321, v. A. 6. 6. to report the -tax08
dOlfaquoAt.

                          Eo. O-l.745 of thin dopertmuit under
              In tho Opinion
dato of Ootobor20, 1942,by A8818tant Attorney @moral Cool1
0. Rotroh, almo dlrootod to 701.1, It at&at bo borne In mind
that tho tax thora Involved is a ?etaLl salea tax impoasd on
the rota11 ralo of motor vohlolrr by virtao    ot Sootion5 of
Art8 oi 194l 47th Loglrlaturo, Chapter ldb, Art1010 VI,
rhioh 18 Artiolo 7047k In V. A. 0. 8. In this lnstmoo tho
Tax Collootor had a dollbleduty to perform:     (1) TO oolleot
tha taxer Imposed by la% upon the sale or transfer     of motor
vOhfOlO8 wIthIn hi8 Oountpj (2) 'POrlgi8t.r       8UOh motor
t0hf6iOB situ  the tax ha8 bran paid, and to Totas. to roe-
%#tOr ruoh motor vrhlolo8 tint11 the tax 18 paid. Thor0 dutie8
4ovolro upon tho Tar rlolloctorslmultansously     ae obsorrod froo
th8 iOilOUfI& p?O~i~iOn, 0 p13rtOf ttleAOtt

            Vho tax ahall be paid at the tlao applloa-
      tlon Is lpsdoror reglrtratlon oi said rotor vohlolo,
      and th0 tu  Oolleotor, 8b11 rOfW0  t0 f#&IUO the rO@
      l&ration lIoans6 ootil the tax I8 m."      (Fmphasle
      OW8.j


              The Legislature   erlde.?tly   had ia view the posslbillty
of tho l8a telorIng the taxea ia,noeod under thin provI#ion oi
the BktUtO,  llt~Other a diifersnt kind Of tax frO8 #t&&O
and ootmty ad taloroa tax08 ~nloo8 tho Tax Oollootor ool-
looted and the tax papor pald tho taxer rimultanoou84 and
oonourroatlywith the trano?U OS tho aotor vehlolo. Thin,
w think, mvo rim to tho above quoted p~Oti#fOf~ Of the law.
          It lo al8o~Bl&lllfioaat to furthor not* th48 thlr
utlolo jeotidoa that tho Oollootor report tuoa
          bu8 mkor no rovirl4a tat rrrormamt
         lng 4 o llnq uo noPlm muo un4 a  l ln tih08a
                                                    o   oo i l4
ralo?r taloa.     The Uglrlr*lvo    intoat of $hu lap48      a*8
0~0 Mb dill WIO@ •~OII th0 9-t Of th0 Ihr mlOOt0P ?n          tho
nothod of oolflotlng @hoar 494olrl taxoa 14 th\rrturthor
UphUl8.4.    The Tux Oollootor roooptod thr obook aa 9a)nont
ot the tax in thlr Qatanoo, henor, thoro wee not only 8 rfola-
tlort61 hi4 lathorl~ a8 Tax Oollootor, but In 40 doi- ho
                                8ha tax lovr aad rake tho
                              or irpraotloabla.  H tblak th4
                                     the Tax Oollootor and hla boadr-
                                      the 1488 thur 0008814n0d.
           In our Oplnlon Ho. O-2889 uudu dataof 19ovoabor  19,
1940 b Ae818teot Attorney tinoral 0010 Spoor holding under
the #aoi a of lhat oaao, that tho tax 9ayu ha4 la logei lffa4t
&J& hla taxor overi thou&i tho Oollootor            did aot 9h9aloal4
roo~lvo omh, t 8 baead w@on
tax 9ayor did in truth and
?alltuo of tho Oollootor 80 l
tho oaah wee not due to ray
o wn, la pointed out by 8udgr
tho bank 8 ohaok in llau of
ohaok to bo pal& and her looount uooordla  ly obu~e4.   The
lltuatlm would bo tho aaao as l? tho 001 f lotor had rooolvsd
omh upon Ohe ohrok and immdlrtrlt uroh88rd tho oaahlar*a
lhook thorowlth. In luoh a laao obr Pour4,tho llablllt~ roato
upon thr Tax Oollootor and not the tax paya,     M4rrova   ln
thlr lnrtanoo tha CoUrotor rooognlsed hla pbr84nal lla6llitr
           hi8 lleir 8111 eolloOtl8g 8 dlVld8nt thrraon from
k%%r~t            bmk.

             60 have thur takan aono palm, at thr rlak of bolau
ttilou8,    to point     out wherein wo think all thrao 4801~14118 us
oorrocrt   and not   in 00nfliOt.
             60   QOISI now 64 thr   s9ooliio   quoation   OOntdrd   in
your reQuaat1


             gDoaa 8 'Pax~OoO80r-O4lloot0r hero tho euthor-
         it9 to roport tho stat0 an& ooanty 84 vulotr texee
         Qellnquont ln a ‘oasowhore ho laoo9ta a ohook in
         paymantoi tho taxra, and thhrohmok lo raturno4 M-
         pala?*
Honorable @aor    1. 8hOpw?d - -60     5.


           St followa from whst wo havr 8814 la our oommntr
on th0 )?lOr 091~108~ of Judge MoKinrq,   that   wa are or the
OplBl4a thst the Zbx Oollootor bar tho luthorltf to report
the atata and Ootmty ad valorrsltaxer dalln uont, uhoro ho
rOOOlVo8a ohrot In poymont thorrot, rhloh Pa returned unpaid.
Wo (lo not r88Sh thlr OOnOlOSiO~b484d upon tho throrr thst         the
hx Oollaotor la luth o r lr   ta ti
                                 looopt tho tu payor*s ohook
la 1180 O? oarh; ltrlotly  lpraklng ho la not, but it 18 berod
up00 the broader prlnolplr   that thr $u p a y e r r a nno t laoa l
and 418Ohar~e hia abligatlon to the state and oountr in ttl
   yment o? hla taxi8 by oheok dlaholrorodby tbo bank apop whloh
r t 18 dram.   In other words, his taxor are not ala, wd,
thuoforo,    mat bo drlinqaent,                    e, , ahoald
                                 and belag drllnquan
bo ra    rtod as aaoh. Tha tax pay@* rights to make oonven-
tlOa8 r pwcnt by oheok, if rurh ho hag, rust ylrld to the
  SrwOMt    rlghtr of the otste sad oounty to raoeivo only oath
P n the  payaent o? taxer, and until this su4 lo aooompllahed
his taxam am drllnqusat if thr time tired by law for payment
her sx9lred.
           You are, therefore, rrrpoottullyadvlaed that la
our oplaion a Tax Asaesror-Collector ham the authority to co-
port the stat0 and oouuty ad raloretntaxer delinquent in a
oars where  hr lsorptr a shook in payaent of the taxer, and
the ohaok la returned unpaid.
             Under OOrtain olroumstaaoer, the Tar Colleotor and
his bondrmen say undoubtedly      be llablr to thr stat0 and sounty
arising from hi8 Mauthorized sot in loaaptlog the tax payer*8
parronal ohOOk laataad of oaahy ana it 18 wt our gnd:on            or
purporo   fn  t&i8  oglnion to hold te tho 84strary.
olaar from our o o ma nta lboto oa our farmor Cphlona 80. O-47S5
wa lo. O-2689 by Asalrtaat Attornrra         General Rotaoh and Spew
r~rprot~rel9.      wo do not understand thla question to be rlthln
tho purview of your lnqulry in the lnotwt ease, honetu,
thlr opinion oovorw only the matter        of the rbht of the CollOOt-
or to report as delinquent taxes lttaptd          to b* paid bf the
tu wer*r       tmhonorod psraonal   shook.

                                            Tours ruy   truly
                                      AT’I’VR~   OlWllEUL   Ol” T!!IXAB


                                      BY